

EXHIBIT 10(e)(26)
[xeroxlogo.gif]
            
Executive Long-Term Incentive Program
Performance Share Award Award Summary


«First Name» «Last Name»
Date of agreement and award:    <<Grant Date>>
Approved Value:    <<Approved Value>>


Performance Shares
Number of Performance Shares:
<<# Performance Shares>>
Vesting Date of All Performance Shares Earned:
<<3 yrs. from grant date>>
Performance Shares Earned if 3-Year Cumulative Performance is Achieved between
Threshold and Maximum:
25% – 150% based on 3-year performance results



*
Subject to the terms and conditions described in the Omnibus Agreement – 2013:
PIP; ELTIP; PSs

*
Performance measures which may include, but are not limited to, achievement of
specific business objectives, and other measurements of individual, business
unit or Company performance, are determined by the Committee in its sole
discretion, consistent with the terms of the 2004 Performance Incentive Plan as
Amended or Restated.




